Order entered September 15, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00435-CV

                     IN RE HOWARD HOLLAND, Relator

         Original Proceeding from the 422nd Judicial District Court
                         Kaufman County, Texas
                     Trial Court Cause No. 31610-422

                                      ORDER
                    Before Justices Schenck, Nowell, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                            /s/   DENNISE GARCIA
                                                  JUSTICE